TCM GROWTH FUNDS TCM SMALL CAP GROWTH FUND Ticker Symbol: TCMSX Summary Prospectus January 29, 2010 Before you invest, you may want to review the Fund’s Prospectus, which contains more information about the Fund and its risks.You can find the Fund’s Prospectus, Statement of Additional Information and other information about the Fund online at www.tyghcap.com.You may also obtain this information at no cost by calling (800) 536-3230.The Fund's Prospectus and Statement of Additional Information, both dated January 29, 2010, are incorporated by reference into this Summary Prospectus. Investment Objective The TCM Small Cap Growth Fund (the “Small Cap Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Small Cap Fund. Shareholder Fees (fees paid directly from your investment) Small Cap Growth Fund Redemption Fee(as a percentage of amount redeemed within 60 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.80% Distribution (12b-1) Fees None Other Expenses 0.14% Total Annual Fund Operating Expenses 0.94% Example This Example is intended to help you compare the cost of investing in the Small Cap Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Small Cap Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Small Cap Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Small Cap Fund $96 $300 $520 $1,155 1 Portfolio Turnover The Small Cap Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Small Cap Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Small Cap Fund’s performance.During the most recent fiscal year, the Small Cap Fund’s portfolio turnover rate was 123% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Small Cap Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in stocks of small capitalization (“small cap”) companies.The Small Cap Fund defines small cap companies as those whose market capitalization, at the time of purchase, are consistent with the market capitalizations of companies in the Russell 2000® Index.The Advisor uses fundamental research to identify companies with the potential for superior earnings growth and sustainable valuations.The Advisor’s intensive bottom-up, fundamental research drives stock selection, which the Advisor believes is key to generating excess returns. Most of the assets will be invested in U.S. common stocks that the Advisor expects will experience long-term, above average earnings growth.The Small Cap Fund may at times invest a significant portion of its assets (greater than 25%) in stocks of technology companies, representing various unrelated technology industries.The Small Cap Fund may also invest up to 20% of its net assets in equity securities of foreign issuers that are traded on a U.S. stock exchange and American Depositary Receipts (“ADRs”) when consistent with the Small Cap Fund’s investment objective.The Advisor may sell a security for different reasons including when its price reaches a target set by the Advisor or if the Advisor believes that other investments are more attractive. Principal Risks There is the risk that you could lose all or a portion of your investment in the Small Cap Fund.The following risks could affect the value of your investment: · The Advisor’s investment strategy does not achieve the Small Cap Fund’s objective or the Advisor does not implement the strategy properly; · The stock market declines or stocks in the Small Cap Fund’s portfolio may not increase their earnings at the rate anticipated; · Growth-oriented funds may underperform when value investing is in favor; · Foreign securities involve additional risks, including currency-rate fluctuations, political and economic instability, differences in financial reporting standards, and less-strict regulation of securities markets; · Although technology companies are found among a broad range of industries, they often face unusually high price volatility and losses can be significant. · Investing a significant portion of the Small Cap Fund’s assets in one sector of the market exposes the Small Cap Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors; and · Securities of small-cap companies are generally more volatile and less liquid than the securities of large-cap companies. 2 Performance The following performance information indicates some of the risks of investing in the Small Cap Fund.The information below also illustrates how the Small Cap Fund’s performance has varied from year to year and the risks of investing in the Small Cap Fund by showing its highest and lowest quarterly returns.The table below illustrates the Small Cap Fund’s total return over time compared with a broad-based securities index.The Small Cap Fund’s past performance, before and after taxes, is not necessarily an indication of how the Small Cap Fund will perform in the future.Updated performance is available on the Small Cap Fund’s website www.tyghcap.com. Small Cap Fund Calendar Year Total Return During the periods shown in the bar chart, the Small Cap Fund’s highest quarterly return was 16.42% for the quarter ended March 31, 2006 and the lowest quarterly return was -27.29% for the quarter ended December 31, 2008. Average Annual Total Returns as of December 31, 2009 Since Inception 1 Year 5 Year (10/1/04) TCM Small Cap Growth Fund Return Before Taxes 26.88% 3.70% 5.91% Return After Taxes on Distributions 26.88% 3.11% 5.34% Return After Taxes on Distributions and Sale of Fund Shares 17.47% 3.11% 5.04% Russell 2000® Growth Index(reflects no deduction for fees, expenses or taxes) 34.47% 0.87% 3.56% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”). The “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than other return figures because when a capital loss occurs upon redemption of Small Cap Fund shares, a tax deduction is provided that may benefit the investor. Investment Advisor Tygh Capital Management, Inc. is the investment advisor to the Small Cap Fund. 3 Portfolio Manager Richard J. Johnson, CFA, is the Chief Investment Officer of the Advisor and has been the Portfolio Manager of the Small Cap Fund since its inception in Purchase and Sale of Fund Shares The Small Cap Fund has been closed to new investors since January 5, 2007.Current investors may purchase or redeem Small Cap Fund shares on any business day by mail (TCM Small Cap Growth Fund, c/o U.S.Bancorp Fund Services, LLC, 615East Michigan Street, 3rdFloor, Milwaukee, WI 53201-0701), by wire transfer or by telephone at 1-800-536-3230.The minimum initial and subsequent investment amounts are shown below. Minimum Investment To Open Your Account To Add to Your Account $100,000 $2,500 Tax Information The Small Cap Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those accounts. TCM SMALL CAP GROWTH FUND Ticker Symbol: TCMSX TCM GROWTH FUNDS 4
